
	

113 HR 2778 IH: Child Tax Credit Integrity Preservation Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2778
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Kingston (for
			 himself, Mr. Westmoreland,
			 Mr. Posey,
			 Mr. Pitts,
			 Mr. Brady of Texas,
			 Mrs. Bachmann,
			 Mr. Salmon,
			 Mr. Flores,
			 Mr. Gohmert,
			 Mr. Barton,
			 Mr. Walberg,
			 Mr. Brooks of Alabama, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  eligibility for the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Integrity
			 Preservation Act of 2013.
		2.Eligibility for
			 child tax credit
			(a)In
			 generalSubsection (e) of section 24 of the Internal Revenue Code
			 of 1986 is amended by striking under this section to a taxpayer
			 and all that follows and inserting “under this section to any taxpayer
			 unless—
				
					(1)such taxpayer
				includes the taxpayer’s valid identification number (as defined in section
				6428(h)(2)) on the return of tax for the taxable year, and
					(2)with respect to
				any qualifying child, the taxpayer includes the name and taxpayer
				identification number of such qualifying child on such return of
				tax.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
